GARBARINO, Presiding Judge,
dissenting.
I respectfully disagree with the majority. The facts are not in dispute. The plaintiff’s claim was dismissed without prejudice by the court acting pursuant to Uniform Rule V(e). The plaintiff filed a new complaint and a Rule 60(c)(1) and (6) motion to set aside the judgment and to reinstate the action on the inactive calendar. Unfortunately, the statute of limitations had expired one month prior to the filing of the new complaint.
The majority goes right to the analysis set forth in Jepson v. New, 164 Ariz. 265, 792 P.2d 728 (1990) as dispositive. They ignore the fact that the plaintiff never received notice that the case had been placed on the inactive calendar or that it had been dismissed. They concede that the notices were sent to an attorney who had absolutely nothing to do with the case and who did not contact the court about the error until ten days after the dismissal.
The majority postulates that the plaintiff’s attorney was not diligent and did not vigorously prosecute the case. What plaintiff’s attorney did or did not do prior to the case having been dismissed is irrelevant. *93After' having been given notice that the case had been placed on the inactive calendar, the plaintiff should have had the opportunity to take corrective action to rectify the situation. At a bare minimum, the plaintiff should have been given notice that the case had been dismissed without prejudice. This court should not now conclude that the trial court’s dismissal was proper because in hindsight the case should have been dismissed anyway. This is akin to executing a defendant before trial and then saying, after the fact, that it was proper to execute him because he needed executing anyway. A trial court might find it helpful to listen to the plaintiff’s side of the case prior to dismissing it.
The majority advises us that it is the attorney’s obligation to keep himself or herself advised of the status of the case. I would agree. However, the notice provisions of our rules of civil procedure are designed to advise the parties that their claims or defenses are in danger of being dismissed for whatever reason. To adopt a rule that circumvents the notice requirements of our rules of procedure certainly works against traditional notions of procedural due process.